Case 1:20-cv-06827-AT Document 21 Filedit2Z2222: 0 __Page 41 of
USDC SDNY
LAW OFFICES OF DOCUMENT
STEVEN I. HILSENRATH ELECTRONICALLY FILED

  

DOC#
DATE FILED: 12/22/2020 __

 

STEVEN I. HILSENRATH™

*“LICENSED iN NEW YORK AND NEW JERSEY

 

BRADLEY C, GUTKIN* *LICENSED IN NEW YORK

December 22, 2020
Via Electronic Filing
Judge Analisa Torres
500 Pearl Street
Courtroom 15D
New York, New York 10007-1312

Re: Hayat v. Fuel Innovations Inc. et al
Docket No.: 1:20-CV-06827(AT)(SN)
Our File No.: 7343-P-001

Dear Judge Torres:

The Parties submit this joint application for an adjournment of the pre-trial conference
currently scheduled for January 11, 2020 until sometime in February, 2020.

The Court should be aware that the first mediation session was conducted on December
21, 2020. The Parties agree that much progress was made during the first session and have
consequently scheduled another mediation session for January 27, 2020. The Parties are
optimistic about the prospect of reaching a settlement on January 27, 2020.

Consequently, in the interest of judicial economy and to save litigation expenses, the
Parties jointly request an adjournment of the pre-trial conference currently scheduled for January
11, 2020 until sometime in February, 2020.

The Court’s time and attention to this matter are greatly appreciated.

GRANTED. The initial pretrial conference scheduled for January 11, 2021,
is ADJOURNED to February 16, 2021, at 11:20 a.m. By February 9,
2021, the parties shall file their joint letter and proposed case management

 

plan.
SO ORDERED. 2
Dated: December 22, 2020
New York, New York ANALISA TORRES

United States District Judge

 

 
